Citation Nr: 0113447	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether a timely notice of disagreement with a September 1998 
RO decision assigning an effective date of January 27, 1998, 
for the grant of a permanent and total disability rating for 
pension purposes, was received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from October 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Seattle, Washington, RO, which concluded that the veteran's 
notice of disagreement with its September 1998 decision 
denying an effective date prior to January 27, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes, was not timely filed.

The veteran has pointed out that, while the statement of the 
case issued by the RO in August 2000 addressed the merits of 
the claim for an earlier effective date for pension benefits, 
this issue was not considered in the January 2000 decision.  
In reviewing the statement of the case, the Board notes that 
the RO explained that the merits of the claim for an 
effective date prior to January 27, 1998, for the grant of a 
permanent and total disability rating for pension purposes, 
were addressed in the event that the Board held that the 
veteran's notice of disagreement to the RO's September 1998 
decision assigning January 27, 1998, as the effective date 
for that benefit, was timely filed.  As the instant Board 
decision affirms the RO's decision that the notice of 
disagreement in question was not timely filed, there is no 
remaining issue of an earlier effective date in appellate 
status.  


FINDINGS OF FACT

1.  The veteran's claim for a permanent and total disability 
rating for pension purposes was granted by rating action in 
September 1998, effective from January 27, 1998; he was 
notified of the decision in correspondence mailed by the RO to 
him on October 19, 1998.

2.  A Notice of Disagreement with the September 1998 decision 
was not received within one year after notification.

CONCLUSION OF LAW

A timely filed Notice of Disagreement with a September 1998 
RO decision assigning  an effective date of January 27, 1998, 
for the grant of a permanent and total disability rating for 
pension purposes, was not received.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.301(a), 20.302(a), 20.305(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for claim for a permanent and total 
disability rating for pension purposes was received on 
January 27, 1998.  

In a statement received by the RO on February 2, 1998, the 
veteran requested "retroactive" pension benefits; he noted 
at that time that he had been found to be totally disabled in 
December 1994 by the Social Security administration (SSA).

An RO decision on September 16, 1998 granted the veteran's 
claim for a permanent and total disability rating for pension 
purposes, effective from the date of receipt of the veteran's 
claim, January 27, 1998.  The RO notified the veteran of that 
decision by letter mailed on October 19, 1998. 

In response to the veteran's February 1998 letter, the RO 
sent a letter on October 23, 1998, informing him that he was 
not entitled to retroactive pension benefits because he had 
stated that he became permanently and totally disabled in 
December 1994, and his claim for pension benefits was 
received more than one year later, on January 27, 1998.  He 
was informed of his right to initiate an appeal.

In December 1998 a Declaration of Status of Dependents was 
received from the veteran and he was advised in a February 
19, 1999 letter from the RO that the amount of his monthly 
payments of improved disability pension benefits was amended, 
effective February 1, 1998, with benefits included for his 
children.
The veteran, in a statement dated October 30, 1999, and date 
stamped as received at the originating agency on November 12, 
1999, indicated that he was disagreeing with the action taken 
in the letter of February 19, 1999, as he was requesting that 
his pension benefits be made effective January 1, 1998, 
rather then January 27, 1998.  He further argued that he was 
mentally incapacitated on February 2, 1997, and that, as a 
result, an earlier effective date should be assigned.

38 C.F.R. § 20.201 provides that a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result will constitute a notice of disagreement.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.

The notice of disagreement must be filed within one year from 
the date that the agency mails notice of a determination to 
the veteran and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
However, in computing the time limit, the first day of the 
specified period will be excluded and the last day included.  
A response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  
38 C.F.R. § 20.305.  

In the case of this veteran, the notice of disagreement had 
to be filed by October 19, 1999, or within one year from the 
date the notification letter of the effective date in 
question was mailed to him.  The Board parenthetically notes 
that he also did not express disagreement within one year of 
the RO's October 23, 1998 letter notifying him that pension 
benefits retroactive to December 1994 was not warranted.  The 
earliest subsequent written communication received from the 
veteran was the December 1998 Declaration of Status of 
Dependents and this included no references to the October 19 
or October 23, 1998 letters.  While the veteran's statement 
received on November 12, 1999, expressed disagreement with 
the effective date assigned in the February 1999 award 
letter, that letter notified him of an increase in the amount 
of his monthly pension payment; it did not assign a different 
effective date.  The veteran was informed of the effective 
date of January 27, 1998, by a letter sent by the RO to him 
on October 19, 1998, and he did not express disagreement with 
the effective date until more than one year after notice was 
sent. 

As noted above, the applicable rules of practice provide that 
a notice of disagreement must be written and must be 
submitted by the claimant within one year from the date that 
the agency mails notice of a determination to the veteran.  
The evidence does not show that this requirement was met in 
this case.  The earliest written statement of disagreement 
from the veteran was his statement received on November 12, 
1999.  In summary, we conclude that a notice of disagreement 
with the September 1998 RO decision assigning an effective 
date of January 27, 1998, for the grant of a permanent and 
total disability rating for pension purposes, was not timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a), 
20.305(b).


ORDER

A notice of disagreement with the September 1998 RO decision 
denying an effective date prior to January 27, 1998, for the 
grant of a permanent and total disability rating for pension 
purposes, was not timely filed.  The appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

